101 S.E.2d 325 (1958)
247 N.C. 588
Earl G. WEBSTER
v.
Carl O. WEBSTER.
No. 740.
Supreme Court of North Carolina.
January 10, 1958.
*326 Long, Ridge, Harris & Walker, Burlington, for plaintiff.
Sanders & Holt, Burlington, for defendant.
PER CURIAM.
There is no evidence tending to show that the manner in which the defendant towed the trailer contributed to the plaintiff's injuries, or that the defendant had any knowledge that the tongue was cracked, except when he heard something crack while they were loading stumps. There is no evidence to support the view that the defendant examined the tongue prior to the time it broke and found it to be in a defective condition. In our opinion, the plaintiff's evidence is insufficient to show actionable negligence on the part of the defendant.
The ruling of the court below is
Affirmed.